DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that Claim 45 does not have a status identifier associated with it.  Examiner contends that Claim 45 is canceled since no mention of Claim 45 is provided.  Clarification is required.
Applicant filed a correction to the Application Data Sheet on May 1, 2020 indicating that the present application is a CIP to copending application No. 15/676,977.  As such, any claims that were fully supported by the disclosure of the provisional of the copending ‘977 application at the time of filing of the copending ‘977 application will receive the priority date of the filing date of the provisional of the ‘977 application of August 14, 2016.  Any claims of the present application that were only supported in the present application and not disclosed in the copending ‘977 application will receive the priority date of the filing date of the present application of February 6, 2020.
Examiner conducted a conference with Supervisory Primary Examiner Erik Kashnikow and Primary Examiner Viren Thakur to discuss the current amendments as per the requirements of the Accelerated Examination Program.
Examiner attempted to conduct an interview with attorney Anthony Orler on November 10, 2021 following the internal conference with Supervisory Primary Examiner Erik Kashnikow and Primary Examiner Viren Thakur to discuss this application prior to mailing of the Non-final Office action as per the requirements of the Accelerated Examination Program, but Examiner was unsuccessful in reaching the 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.”  Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers.  Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file.  An incorrect document description for a particular file may potentially 
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code.  An improper fee code may potentially delay processing of the application.  Instructions on payment of fees via EFS-Web are available at http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2021 has been entered.

Claim Objections
Claims 22 and 46 are objected to because of the following informalities:
Claim 22 recites the limitation “the method consisting” in lines 1-2.  It appears the claim should recite “the method consisting of” since the transitional phrases “comprising,” “consisting essentially of,” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP § 2111.03).  The phrase “consisting of” is one of the conventional transitional phrases.
Claim 46 recites the limitation “the method consisting” in lines 1-2.  It appears the claim should recite “the method consisting of” since the transitional phrases “comprising,” “consisting essentially of,” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP § 2111.03).  The phrase “consisting of” is one of the conventional transitional phrases.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Sylvan et al. US 5,840,189 and Gordon et al. US 6,440,256.
Regarding Claim 16, Fahmi et al. discloses a method of manufacturing a compostable (recyclable) foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of forming a container body (container bottom 14 and container sidewall 16) from a body material wherein the body material is compostable and consists of plant fibers (each component is formed of appropriate plant based fiber).  The container body has an open end (open top end closed by container top lid 12) and a closed end (container bottom 14).  A cover (container top lid 12) is formed from a cover material wherein the cover material is compostable and consists of plant fibers (each component is formed of appropriate plant based fiber).  A foodstuff (coffee 24) is placed inside the foodstuff container (coffee pod system 10) and the container body (container bottom 14 and container sidewall 16) is coupled to the cover (container top lid 12) (‘996, FIGS. 1 and 4) (‘996, Paragraphs [0014]-[0015]).
Fahmi et al. is silent regarding coupling a filter to at least one container body wherein the filter has a conical shape including a wide end and a pointed end and defines a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body wherein the foodstuff is placed inside the volume of the filter.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).  The filter (filter element 12) has a conical shape (inverted hollow cone 24) including a wide end and a pointed end (apex 28) and defining a volume in which the wide end of the filter (filter element 12) is coupled to the open end (access opening 18) of the container body (base 12) (‘189, FIG. 4) and the pointed end (apex 28) is proximate the closed end (bottom wall 12b) of the container body (base 12) wherein a foodstuff (extract 38) is placed inside the volume of the filter (filter element 12) (‘189, FIG. 1).

    PNG
    media_image1.png
    678
    505
    media_image1.png
    Greyscale

Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to at least the container body.  The filter (filter F) has a conical shape including a wide end and a pointed end (reference sign 48) and defining a volume in which the wide end of the filter (filter F) is coupled to open end of the container body and the pointed end (reference sign 48) is proximate the closed end of the container body wherein a foodstuff (extract E) is placed inside the volume of the filter (filter F) (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter housing foodstuff material such that said filter has a conical shape including a wide end and a pointed end and defining a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 16, the limitations “wherein a structure of the body material and a structure of the cover material provide a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of Fahmi et al. to behave in the same manner as claimed, i.e. the body material and the cover material providing a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover.
Regarding Claim 22, Fahmi et al. discloses a method of manufacturing a foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of forming a container body (container bottom 14 and container sidewall 16) from a body material wherein the body material consists of a plurality of plant fibers (each component is formed of appropriate plant based fiber) (996, Paragraph [0006]).  It is noted that “a plurality of fibers” does not necessarily require the fibers to be different from one another.  Fahmi et al. teaches using a plant fibers (plural) (‘996, Paragraph [0006]), which reads on the claimed body material consisting of a plurality of fibers.  The container body has an open end (open top end closed by 
Fahmi et al. is silent regarding coupling a compostable filter to at least the container body wherein the filter has a conical shape including a wide end and a pointed end and defines a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body wherein the foodstuff is placed inside the volume of the filter.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).  The filter (filter element 12) has a conical shape (inverted hollow cone 24) including a wide end and a pointed end (apex 28) and defining a volume in which the wide end of the filter (filter element 12) is coupled to the open end (access opening 18) of the container body (base 12) (‘189, FIG. 4) and the pointed end (apex 28) is proximate the closed end (bottom wall 12b) of 
Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to at least the container body.  The filter (filter F) has a conical shape including a wide end and a pointed end (reference sign 48) and defining a volume in which the wide end of the filter (filter F) is coupled to open end of the container body and the pointed end (reference sign 48) is proximate the closed end of the container body wherein a foodstuff (extract E) is placed inside the volume of the filter (filter F) (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  Fahmi et al. teaches making each component of the foodstuff container out of a biodegradable material (‘996, Paragraph [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter housing foodstuff material such that said filter has a conical shape including a wide end and a pointed end and defining a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 22, the limitations “such that a structure of the body material and a structure of the cover material provide a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the foodstuff container when the container body is coupled to the cover” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of Fahmi et al. to behave in the same manner as claimed, i.e. the body material and the cover material providing a barrier between at least oxidizing .
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Sylvan et al. US 5,840,189 and Gordon et al. US 6,440,256 as applied to claim 16 above in further view of Empl et al. US 2017/0121101.
Regarding Claim 41, Fahmi et al. discloses the body material having an orifice (dimension F) and the cover material having an orifice (dimension E) (‘996, Paragraph [0014]) and therefore is silent regarding the structure of the body material and the structure of the cover material when coupled providing a hermetic seal for the foodstuff inside the compostable foodstuff container.
 Empl et al. discloses a hermetically sealed foodstuff container (‘101, Paragraph [0009]) made of paper fibers (‘101, Paragraph [0011]).
Both Fahmi et al. and Empl et al. are directed towards the same field of endeavor of foodstuff containers used a beverage making machine wherein the foodstuff container is made of paper fibers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and construct the foodstuff container to be hermetically sealed as taught by Empl et al. in order to maintain the freshness of the contents of the foodstuff container prior to use.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Gualandi et al. WO 2016/079701.
Regarding Claim 46, Gualandi et al. discloses a method of manufacturing a foodstuff container (beverage capsule) (‘701, Page 3, lines 15-18).  The method 
Further regarding Claim 46, the limitations “such that a structure of the body material and a structure of the cover material provide a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the foodstuff container by the container body, the cover, and the coupling of the cover to the container body” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of Fahmi et al. to behave in the same manner as claimed, i.e. the body material and the cover material providing a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(a) and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed October 31, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks that Fahmi teaches that there is a structural emulsion 22 that couples the inner wall 18 to the outer wall 20 and asserts that the structural emulsion 22 is not made from plant fibers and alleges that Fahmi does not teach or suggest the features of forming a container body from a body material, the body material consisting of plant fibers or forming a cover from a cover material, the cover material consisting of plant fibers as recited in Claim 16.
Examiner argues Fahmi et al. teaches that all of the components forming container 10 are formed of material appropriate plant based fiber (‘996, Paragraph [0015]).  The container wall 16, outer wall 20, inner wall 18, and structural emulsion 22 (‘996, Paragraph [0014]) are all components of container 10.  Therefore, structural emulsion 22 is also formed of plant based fiber.  The term “emulsion” is defined as :a fine dispersion of droplets of one liquid in another in which it is not soluble or miscible.”  This definition does not indicate that the emulsion is made from a different material than the plant based fiber since Fahmi et al. teaches that all components of container 10 are formed of plant based fiber.  Therefore, this argument is not found persuasive.
Examiner notes that Claim 46 does not recite the transitional phrase “consisting of.”  Instead Claim 46 recites “the body material consisting essentially of plant fibers and a binding material.”
Examiner notes that applicant’s arguments on Page 9 of the Remarks with respect to Tedford and Brysch are moot since neither Tedford nor Brysch are being relied upon in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792